Citation Nr: 9927665	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-33 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to a compensable evaluation for service-
connected bilateral hearing loss.

2.  Entitlement to an increased evaluation for service-
connected status post fracture of the right arm, currently 
evaluated as 10 percent disabling.

3.  Whether the veteran's claim of entitlement to service 
connection for hypertension is well grounded.

4.  Whether the veteran's claim of entitlement to service 
connection for loss of visual acuity is well grounded.

5.  Entitlement to service connection for a mid-back 
condition.

6.  Entitlement to service connection for arthritis of the 
right shoulder and upper back.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to July 
1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision by the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO), which denied the veteran's claims of entitlement 
to service connection for a mid-back condition, hypertension, 
loss of visual acuity, and arthritis of the upper back and 
left shoulder.  By that decision, the RO also granted service 
connection for bilateral hearing loss and status post 
fracture of the right arm.  The veteran expressed 
disagreement with the assigned disability ratings.

The Board notes that in July 1997, the RO also granted 
service connection for tinnitus and assigned a 10 percent 
disability, which is the maximum disability rating available 
under the applicable criteria.  See 38 C.F.R. § 4.87(a), 
Diagnostic Code 6260 (1998).  The veteran has not appealed 
that determination.  Thus, that issue is not presently before 
the Board.

In November 1997, the veteran requested that he be scheduled 
for a personal hearing at the RO.  The RO subsequently 
scheduled the veteran for a personal hearing and provided him 
with notice of the date and time of that hearing.  However, 
in January 1998, the veteran canceled his hearing.

The Board notes that the issues of entitlement to service 
connection for a mid back condition and arthritis of the 
right shoulder and upper back, and entitlement to an 
increased evaluation for the veteran's status post fracture 
of the right arm are addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  The veteran currently has an average pure tone threshold 
of 28 decibels in the right ear, with speech recognition 
ability of 84 percent, and average pure tone threshold of 31 
decibels in the left ear, with speech recognition ability of 
80 percent.

2. The veteran currently has Level II hearing in his right 
ear and Level III hearing in his left ear.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's service-connected 
bilateral hearing loss disability so as to render impractical 
the application of the regular schedular standards.

4.  There is no evidence that the veteran's hypertension was 
either incurred in or aggravated by service and no competent 
medical evidence of a nexus between his hypertension and 
service.

5.  There is no competent medical evidence that the veteran's 
refractive error of both eyes was aggravated by service, no 
evidence that the veteran's cataracts were incurred in or 
aggravated by service, and no competent medical evidence or a 
nexus between the veteran's cataracts and service.



CONCLUSIONS OF LAW

1.  The criteria for a compensable schedular evaluation for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (Effective June 
10, 1999). 

2.  The criteria for an increased disability rating on an 
extraschedular basis have not been met.  38 C.F.R. § 
3.321(b)(1) (1998).

3.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for hypertension.  38 
U.S.C.A. § 5107(a) (West 1991).

4.  The veteran has not presented a well-grounded claim of 
entitlement to service connection for loss of visual acuity.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for two 
service-connected disabilities (hearing loss and status post 
fracture of the right arm).  He also seeks entitlement to 
service connection for four other disabilities (hypertension, 
loss of visual acuity, a mid-back condition and arthritis of 
the right shoulder and upper back).

Entitlement to a compensable evaluation for service-connected 
bilateral hearing loss.

Preliminary Matter

Initially, the Board finds that the veteran's claim of 
entitlement to a compensable evaluation for his service-
connected bilateral hearing loss is well grounded in 
accordance with 38 U.S.C.A. § 5107(a).  When a claimant is 
awarded service connection for a disability and subsequently 
appeals the RO's initial assignment of a rating for that 
disability, the claim continues to be well grounded as long 
as the rating schedule provides for a higher rating and the 
claim remains open.  See Shipwash v. Brown, 8 Vet. App. 218, 
224 (1995)

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, the 
veteran has been provided with a recent VA audiological 
evaluation, and there is no indication that there are 
additional records that have not been obtained and which 
would be pertinent to the present claim.  Thus, no further 
development is required in order to comply with VA's duty to 
assist as mandated by 38 U.S.C.A. § 5107(a).

Relevant Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Ratings Schedule). 38 
C.F.R. § Part 4 (1998).  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The 
requirements set forth in these regulations for evaluation of 
the complete medical history of the veteran's condition 
operate to protect veterans against adverse decisions based 
on a single, incomplete or inaccurate report, and to enable 
the VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See 38 C.F.R. §§ 4.1, 4.2 (1998); see also Francisco v. 
Brown, 7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the Court held that evidence to be 
considered in the appeal of an initial assignment of a rating 
for a disability was not limited to that reflecting the then-
current severity of the disorder.

Effective June 10, 1999, during the pendency of this appeal, 
the VA's Ratings Schedule, 38 C.F.R. Part 4, was amended with 
regard to evaluating hearing impairment and other diseases of 
the ear.  64 Fed. Reg. 25208, 25209 (1999) (codified at 38 
C.F.R. §§ 4.85-4.87).  The Court has held that where a law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version more favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Although the RO did not consider the change in 
regulation, the Board concludes that this is not prejudicial 
as the change in regulation was not a substantive change 
regarding the portion of the regulations pertinent to this 
veteran's claim.  Consequently, the change has no effect on 
the outcome of this claim.  See Edenfield v. Brown, 8 Vet. 
App. 384 (1995).  The Board finds, therefore, that it may 
proceed with a decision in this case without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Prior to June 10, 1999, the severity of hearing loss was 
determined by comparison of audiometric test results with 
specific criteria set forth at 38 C.F.R. § 4.85, Part 4, DC 
6100 through 6110 (1998).  Effective June 10, 1999, the 
severity of hearing loss continues to be determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85, Part 4, DC 6100 through 6110.  
See also 64 Fed. Reg. 25208 and 25209, published at 38 C.F.R. 
§ 4.85-4.87 (effective June 10, 1999).  Under both the new 
and old regulations, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average hearing threshold level as measured by pure 
tone audiometry tests in the frequencies 1,000, 2,000, 3,000 
and 4,000 Hertz (cycles per second).  The Schedule allowed 
for such audiometric test results to be translated into a 
numeric designation ranging from Level I, for essentially 
normal acuity, to Level XI, for profound deafness, in order 
to evaluate the degree of disability from bilateral service- 
connected defective hearing.  The evaluations derived from 
the schedule are intended to make proper allowance for 
improvement by hearing aids.  See 38 C.F.R. § 4.85-4.87 
(1998); See also 64 Fed. Reg. 25208 and 25209, published at 
38 C.F.R. § 4.85 (effective June 10, 1999). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
U.S.C.A. § 5107(b) (West 1991).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Factual Background

Service medical records are negative for any complaints or 
treatment related to ear trouble or hearing loss.  Upon 
discharge in May 1975, the veteran reported no history of 
hearing loss and an examiner noted normal for the veteran's 
ears.

Private treatment records dated throughout 1993 and 1997 are 
negative for any complaints or treatment related to hearing 
loss.

In April 1997, the veteran filed his claim of entitlement to 
service connection for bilateral hearing loss.

On the authorized audiological evaluation in June 1997, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
30
45
LEFT
10
20
25
40
40

Average pure tone threshold of the 1000, 2000, 3000, and 4000 
Hertz ranges was approximately 28 for the right ear and 31 in 
the left ear.  Speech audiometry revealed speech recognition 
ability of 84 percent in the right ear and of 80 in the left 
ear.  The veteran was diagnosed with mild to moderate 
bilateral hearing loss, consistent with noise trauma.  The 
veteran reported during his evaluation that he served as a 
flight line mechanic while in the military.

In July 1997, service connection was established for the 
veteran's bilateral hearing loss based on the findings of the 
June 1997 VA examiner.  A noncompensable evaluation was 
assigned by the RO, effective April 25, 1997.

In August 1997, the veteran disagreed with this decision.  He 
contended that he should be entitled to at least a 10 percent 
evaluation because it has become increasingly difficult for 
him to differentiate between words that sound alike.  He 
indicated that he was advised by his VA examiner that he may 
eventually have to learn to read lips in order to understand 
the spoken word.

In February 1998, the RO wrote to the veteran to provide him 
with an additional opportunity to submit any additional 
medical evidence in support of his claims, including his 
claim for a compensable evaluation for bilateral hearing 
loss.  The RO enclosed several VA Forms 21-4142 so the 
veteran could provide the names and addresses for any 
additional medical providers who may have treated the veteran 
for his disabilities.

In that same month, the veteran responded that he has already 
provided all available information and that he had no 
additional medical evidence to submit in support of his 
claims.

Analysis

The assignment of disability ratings for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The most recent VA audiological evaluation 
available (June 1997) reveals an average pure tone threshold 
of 28 decibels in the right ear, and a speech discrimination 
ability of 84 percent in the right ear.  The audiological 
evaluation also reveals an average pure tone threshold of 31 
decibels in the left ear, and a speech discrimination ability 
of 80 percent in the left ear.  Applying these values to the 
rating schedule under both the new or old regulation results 
in a numeric designation of Level II hearing in the right ear 
and Level III hearing in the left ear.  Under DC 6100, a 
noncompensable evaluation is assigned where hearing is at 
Level III in the poorer ear and Level II in the better ear.  
Therefore, the objective clinical evidence of record does not 
support a compensable evaluation for bilateral hearing loss.  
38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (1998); 38 
C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 (Effective June 10, 
1999). 

The Board recognizes that in the case of an appeal of an 
initial rating assignment, inquiry must be made upon all 
medical and lay evidence of record reflecting the severity of 
the veteran's disability since the submission of the claim.  
See Fenderson, 12 Vet. App. at 119.  In this case, the June 
1997 audiological evaluation is the only audiological 
evaluation of record.  There is no indication that this 
examination was in any way inadequate and the veteran has 
never alleged so.  Private treatment records are negative for 
any treatment related to bilateral hearing loss.  
Additionally, the veteran has indicated that he has provided 
all available medical evidence in support of his claim, and 
that he had no additional information to submit.  Thus, the 
Board has reviewed all the evidence of record and, as noted 
above, the objective clinical evidence does not support a 
compensable evaluation for bilateral hearing loss.

The Board is, of course, cognizant of contentions made by the 
veteran to the effect that his service-connected hearing 
disability presents him with problems in certain situations.  
The Board has no reason to doubt the veteran.  However, as 
discussed above, the level of hearing currently demonstrated 
on objective evaluation is not consistent with a compensable 
evaluation under the regulation.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim for a compensable evaluation for bilateral hearing 
loss.  The benefit sought on appeal is denied.

Extraschedular evaluation

The Court has held that the question of an extraschedular 
rating is a component of the veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).  
Bagwell stands for the proposition that the Board may deny 
extraschedular ratings, provided that adequate reasons and 
bases are articulated.  See also VAOPGCPREC 6-96 (finding 
that the Board may deny extraschedular ratings, provided that 
the RO has fully adjudicated the issue and followed 
appropriate appellate procedure).  Bagwell left intact, 
however, a prior holding in Floyd v. Brown, 9 Vet. App. 88, 
95 (1996) which found that when an extraschedular grant may 
be in order, that issue must be referred to those "officials 
who possess the delegated authority to assign such a rating 
in the first instance," pursuant to 38 C.F.R. § 3.321.  The 
Board notes that the RO concluded in the September 1997 
Statement of the Case that an extraschedular evaluation was 
not warranted for the veteran's service-connected disability.  
The Board will, accordingly, consider the provisions of 38 
C.F.R. § 3.321(b)(1).  

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  38 C.F.R. 
§ 3.321(b)(1).

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  The evidence of 
record does not show that the veteran's service-connected 
disability presents such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular rating under 38 C.F.R. 3.321(b)(1).  See 
also Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

The record in this case does not demonstrate that the 
veteran's service-connected bilateral hearing loss disability 
markedly interferes with employment or that he has required 
frequent periods of hospitalization for this disability.  The 
veteran's VA Form 21-526 (Application for Compensation or 
Pension) reflects that he is currently retired.  He has 
contended that he has experienced increasing difficulty 
differentiating between words and that he has been told that 
he will eventually require a hearing aid.  However, he has 
submitted no evidence that this disability has in any way 
prevented or interfered with his obtaining employment and he 
has never contended as such.  He also never reported that he 
has required any hospitalization for this disability. 

Thus, the evidence of record does not reflect any factor 
which takes the veteran outside of the norm, or which 
presents an exceptional or unusual disability picture.  See 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992); see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired]. Accordingly, the Board determines 
that the assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) is not warranted.

Whether the veteran's claims of entitlement to service 
connection for hypertension and loss of visual acuity are 
well grounded.

Relevant Law and Regulations

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303. That a condition or injury occurred in service alone 
is not enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).  Service connection may also be granted for 
a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Service connection may also be granted 
for certain chronic disabilities, such as hypertension, if 
shown to be manifested to a compensable degree within one 
year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998). 

The threshold question regarding this issue is whether the 
veteran's claim for service connection is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  A well-grounded claim is 
a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  In Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
the Court determined that a well-grounded claim consists of 
(1) a medical diagnosis of a current disability, (2) lay or 
medical evidence of incurrence or aggravation of a disease or 
injury in service, and (3) competent medical evidence of a 
nexus between the in-service injury or disease and the 
current disability.  

Additional law and VA regulations will be discussed where 
appropriate below.

Hypertension

Factual Background

Upon entrance into service in October 1951, the veteran 
reported no history of high blood pressure.  An examiner 
noted the veteran's blood pressure at 138/78 when standing.  
Subsequent service medical records are negative for any 
treatment or diagnoses of hypertension.

Upon retirement in May 1975, the veteran again reported no 
history of high blood pressure.  An examiner noted the 
veteran's blood pressure at 124/74 when sitting.  In a 
clinical note dated that same month, a physician noted a 
diagnosis of possible diabetes mellitus and abnormal glucose 
tolerance.  The physician noted that the veteran was entirely 
asymptomatic with no noted weight loss, polyuria, or 
polydipsia.  The physician also indicated that the veteran 
had no history of hypertension or cardiovascular disease.

In April 1997, the veteran filed his claim of entitlement to 
service connection for hypertension.

Several private medical treatment reports dated throughout 
1993 and 1997 show diagnoses of hypertension.  These records 
related primarily to treatment of the veteran's arm and back 
disabilities; there is no discussion of the history or 
etiology of the veteran's hypertension.

In a VA orthopedic examination conducted in June 1997, the VA 
examiner noted a diagnosis of hypertension.

In July 1997, the RO denied the veteran's claim of 
entitlement to service connection for hypertension as not 
well grounded.  In August 1997, the veteran disagreed with 
this decision.  He contended that just because he did not 
complain of or receive treatment for this condition during 
service does not mean that he should be denied service 
connection, as this type of condition is often manifested but 
left untreated, and he could not have complained about a 
condition he was unaware of.

Analysis

As noted above, to establish a well grounded claim for 
service connection a veteran must submit evidence of a 
current disability (medical evidence), evidence of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence), and evidence of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).

In this case, the veteran has met the first element of Caluza 
because he has submitted competent medical evidence of a 
current diagnosis of hypertension.  However, the Board finds 
that he has not met either the second or third elements of 
Caluza because he has submitted no evidence of the incurrence 
or aggravation of his disease in service and no competent 
medical evidence of a nexus between his current diagnosis and 
any disease or injury in service.  The factual background, 
described above, makes it clear that there is also no 
evidence that the veteran's hypertension became manifested to 
a degree of 10 percent within one year of his retirement from 
service.  See 38 U.S.C.A. § 1101, 1110, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.

As noted above, the veteran's service medical records are 
negative for any complaints or treatment of hypertension in 
service.  In fact, the evidence of record shows that in May 
1975, a physician specifically noted that the veteran did not 
have any history of hypertension at that time.  

The veteran has indicated that this does not necessarily mean 
that he did not have hypertension at the time, as this 
condition often is often manifested for some time before it 
is first treated.  However, he has submitted no evidence 
whatsoever that would indicate that he indeed suffered from 
hypertension either during service or within one year of his 
retirement from service.  Additionally, the veteran has also 
not submitted any competent medical evidence demonstrating a 
nexus between the his hypertension and any disease or injury 
in service.  

The record does not show that the veteran possesses the 
requisite medical knowledge, skill, experience, training, or 
education in order for such statements to be considered 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
(1992). Lay persons are not considered competent to offer 
medical opinions regarding causation or diagnosis, and 
therefore that evidence does not establish that the claim is 
plausible.  Grottveit v. Brown, 5 Vet. App 91, 93 (1993). 
Thus, the veteran's opinion as to the natural history of his 
hypertension is not sufficient to well-ground the claim.

The Board notes that upon discharge, a diagnosis of possible 
diabetes mellitus was noted and the examining physician 
indicated at the time that hypertension was often associated 
with this disease.  However, the examining physician at the 
time noted that the veteran did not have any history of 
hypertension at the time.  Additionally, there is no 
competent medical evidence showing that the veteran has since 
been diagnosed with diabetes mellitus or that his current 
diagnosis of hypertension is related to this diabetes 
mellitus, and the veteran himself has never contended such.  

Therefore, because the veteran has met neither the second or 
third elements of Caluza, the Board is of the opinion that he 
has failed to present evidence of a well-grounded claim of 
entitlement to service connection for hypertension.  The 
benefit sought on appeal is accordingly denied.

Loss of vision acuity

Factual Background

Upon entrance into service, the veteran reported no history 
of eye trouble or having ever worn glasses.  An examiner 
noted "normal" for the veteran's eyes and reported distant 
vision as 20/20 bilaterally.  Subsequent service medical 
records are negative for any complaints or treatment related 
to any disease or injury of the eyes.

Upon retirement in May 1975, the veteran again reported no 
history of eye trouble.  An examiner noted "normal" for the 
veteran's eyes and reported distant vision as 20/20 
bilaterally.  The examiner also reported near vision as 20/50 
uncorrected and 20/20 corrected for the right eye, and 20/30 
uncorrected to 20/20 corrected for the left eye.  The 
veteran's field of vision was noted to be normal.  The 
examiner diagnosed the veteran with defective visual acuity 
in both eyes, corrected.

In April 1997, the veteran filed his claim of entitlement to 
service connection for loss of visual acuity.

In July 1997, the veteran was provided with a VA examination.  
The veteran reported occasional burning in his eyes.  He also 
reported that he wore glasses and saw well with them.  The VA 
examiner noted near vision as 20/80 uncorrected and 20/25 
corrected in the right eye, and 20/80 uncorrected and 20/25 
corrected in the left eye.  The VA examiner noted far vision 
as 20/100 uncorrected and 20/25 corrected in the right eye, 
and 20/100 uncorrected and 20/30 corrected in the left eye.  
The VA examiner found no visual field deficit and noted 
normal for the delated retinal exam.  A diagnosis of "early 
cataracts-otherwise normal exam" was noted.

In July 1997, the RO denied the veteran's claim of 
entitlement to service connection for loss of visual acuity 
as not well grounded.  The RO determined that the veteran had 
failed to report for his scheduled examination and that there 
was consequently no competent medical evidence of a current 
disability.  The veteran subsequently disagreed with this 
decision and indicated that he had not failed to report for 
his examination.

In August 1997, the RO issued another rating decision in 
which it considered the findings of the July 1997 VA examiner 
and continued to deny the veteran's claim of entitlement to 
service connection for loss of visual acuity as not well 
grounded.

Analysis

The veteran's in-service decrease in visual acuity was noted 
by the medical examiner to be corrected with glasses.  
Service connection for refractive error of the eyes is not 
permitted under 38 C.F.R. §§ 3.303(c) and 4.9, as this is 
considered by law to be a congenital or developmental defect.  
See also Winn v. Brown, 8 Vet. App. 510, 516 (1996), and 
cases cited therein.  Thus, refractive error identified 
during service cannot serve to establish entitlement to 
service connection for loss of visual acuity.

Service connection may, however, be granted for congenital or 
developmental defects on the basis of aggravation.  See 38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306 (1998); 
VAOPGCREC 82-90.  However, in this case there is no 
indication that the veteran incurred any superimposed injury 
or disease involving his eyes during service and there is no 
competent medical evidence showing that the veteran's loss of 
visual acuity was aggravated during service.

Recent VA examination revealed early cataracts of both eyes.  
However, the veteran's service medical records are devoid of 
any reports or findings pertaining to cataracts. Furthermore, 
neither the VA examination report nor the private medical 
reports of record show any relationship or nexus between the 
veteran's cataracts and his period of active service, which 
ended approximately 20 years before these problems were 
identified.

Thus, the veteran has not established a well grounded claim 
for loss of visual acuity, as there is no competent medical 
evidence showing that his refractive error was aggravated by 
service.  There is also no evidence showing that his 
cataracts was incurred during active service, and no 
competent evidence of a causal relationship between his 
recently diagnosed cataracts and service.  

In summary, for the reasons and bases stated above the Board 
is of the opinion that the veteran has not presented evidence 
of a well-grounded claim for service connection for loss of 
visual acuity.  The benefit sought on appeal is accordingly 
denied.

Additional Matter

When a claim is not well grounded, the VA does not have a 
duty to assist the veteran in the development of facts 
pertaining to his claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  However, the VA may be obligated to advise 
the veteran of the evidence needed to complete the 
application.  This obligation depends upon the particular 
facts of the case and the extent to which the VA has 
previously advised the veteran of the evidence needed to be 
submitted with a VA benefits claim.  Robinette v. Brown, 8 
Vet. App. 69 (1995).

In this case, the Board is not on notice of the existence of 
any other possible evidence that exists that, if true, would 
make the veteran's claims of entitlement to service 
connection for hypertension or loss of visual acuity 
plausible.  This decision serves to inform the veteran of the 
kind of evidence that would be needed to make his claims well 
grounded.

ORDER

An increased disability evaluation for bilateral hearing loss 
is denied.

A well-grounded claim not having been presented, entitlement 
to service connection for hypertension is denied.

A well-grounded claim not having been presented, entitlement 
to service connection for loss of visual acuity is denied.


REMAND

The veteran also seeks service connection for a mid back 
condition and arthritis of the right shoulder and upper back, 
secondary to his service connected status post fracture of 
the right arm.  He contends that these disabilities are 
directly related to his service-connected disability.  He 
also seeks a rating in excess of 10 percent for his status 
post fracture of the right arm.  He claims that the assigned 
10 percent disability rating does not adequately compensate 
him for the present level of his disability.

Regarding his service connection claims, the Board notes that 
when the RO initially denied these claims, they were denied 
on the basis of direct service connection.  However, in both 
his August 1997 Notice of Disagreement and his November 1997 
Substantive Appeal (VA Form 9), the veteran repeatedly 
contended that he was seeking service connection for each of 
these disabilities secondary to his service-connected status 
post fracture of the right arm.  See 38 C.F.R. § 3.310 
(1998).  The veteran contended that the RO had erred in 
addressing his claims on a direct basis and that the RO 
should reconsider his claims as secondary to his fracture of 
the right arm.  The veteran also indicated that the RO had 
erred by mistakenly characterizing his claim for a right 
shoulder disability as a claim for a left shoulder 
disability.  

The Board notes that despite the veteran's statements, the RO 
continued to deny his claims on a direct basis in the 
September 1997 Statement of the Case.  Additionally, although 
the RO finally correctly addressed the veteran's right 
shoulder claim as secondary to his service-connected status 
post fracture of the right arm, the RO has yet to issue a 
Statement of the Case regarding that issue, which would 
notify the veteran of the law and regulations pertinent to a 
secondary service connection claim.  

In Bernard v. Brown, 4 Vet. App. 384 (1993), the Court held 
that before the Board addresses in a decision a question that 
has not been addressed by the RO, it must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument, an opportunity to submit such 
evidence or argument, an opportunity to address the question 
at a hearing, and whether the claimant has been prejudiced by 
being denied those opportunities.  In this case, the RO has 
yet to adjudicate the veteran's claims for a mid back 
condition or arthritis of the upper back as claims for 
service connection as secondary to his status post fracture 
of the right arm.  Additionally, although the RO has 
correctly adjudicated the veteran's right shoulder claim on a 
secondary basis, the RO has yet to issue a Statement of the 
Case, which would notify the veteran of the complete law and 
regulations pertinent to a claim for secondary service 
connection.  Thus, to ensure compliance with due process, the 
Board finds that these issues must be remanded to the RO for 
further development.

Regarding the veteran's claim of entitlement to a rating in 
excess of 10 percent for his status post fracture of the 
right arm, the Board notes that in an April 1999 written 
brief presentation, the veteran's accredited representative 
contended that a June 1997 VA examination was inadequate for 
rating purposes because the VA examiner failed to address 
functional loss due to pain under 38 C.F.R. § 4.40 (1998) or 
functional loss due to symptoms such as weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1998).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected disability involving a 
joint rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 
38 C.F.R. § 4.40 (1998) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (1998).  The Court in DeLuca held that 
Diagnostic Codes pertaining to range of motion do not subsume 
38 C.F.R. §§ 4.40 and 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 (1998) does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  The Court remanded the case to the Board to 
obtain a medical evaluation that addressed whether pain 
significantly limits functional ability during flare-ups or 
when the joint is used repeatedly over a period of time.  The 
Court also held that the examiner should be asked to 
determine whether the joint exhibits weakened movement, 
excess fatigability or incoordination.  If feasible, these 
determinations were to be expressed in terms of additional 
range of motion loss due to any pain, weakened movement, 
excess fatigability or incoordination.

The Board notes that the veteran's claim of entitlement to an 
increased rating for his status post fracture of the right 
arm is well grounded in accordance within the meaning of 38 
U.S.C.A. § 5107(a).  When a veteran is awarded service 
connection for a disability and appeals the RO's rating 
determination, the claim continues to be well grounded as 
long as the claim remains open and the rating schedule 
provides for a higher rating.  See Shipwash v. Brown, 8 Vet. 
App. 218, 224 (1995). 

Having found the veteran's claim to be well grounded, VA has 
a duty to assist the veteran in developing the facts 
pertinent to his claim.  38 U.S.C.A. § 5107.  After reviewing 
the complete record, the Board believes that because the 
veteran's complaints primarily relate to pain and functional 
impairment of his right arm, his representative was correct 
in her assertion that the considerations of 38 C.F.R. §§ 4.10 
and 4.40 must be adequately addressed and were not in the 
most recent VA examination.  Therefore, the Board finds that 
another VA examination of the veteran's service-connected 
status post fracture of the right arm is in order.

Accordingly, this case is remanded for the following action:

1.  The RO should contact the veteran 
through his representative and clarify 
which issues he wishes to pursue on 
appeal.  In addition, the RO should 
obtain from the veteran the names and 
addresses of any additional health care 
providers who have treated the veteran 
for his right arm, right shoulder, or 
back disabilities since February 1998.  
With any necessary authorization from the 
veteran, the RO should attempt to obtain 
copies of any pertinent treatment records 
identified by the veteran in response to 
this request, which have not been 
previously secured, or that the RO has 
not previously attempted to secure.  Any 
correspondence sent or received by the RO 
as a result of this attempt should be 
associated with the claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of the his status 
post fracture of the right arm.  The 
claims folder and a copy of this remand 
must be made available to the physician 
for review in conjunction with the 
examination.  All indicated tests are to 
be performed and must include range of 
motion testing.  In particular, whether 
there is any pain, weakened movement, 
excess fatigability or incoordination on 
movement should be noted.  Whether there 
is likely to be additional range of 
motion loss due to any of the following 
should also be addressed: (1) pain on 
use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups.  The examiner 
is also asked to discuss the present 
severity of the veteran's mid back 
condition and arthritis of the right 
shoulder and upper back.  The examiner 
should render an opinion concerning the 
relationship if any between the veteran's 
mid back, right shoulder, and upper back 
conditions, and his service-connected 
status post fracture of the right arm.  
Specifically, the examiner should provide 
an opinion as to whether it as at least 
as likely as not that these disabilities 
are related to his service-connected 
status post fracture of the right arm.
 
3.  Following completion of the foregoing 
development, the RO should review the 
veteran's claims folder and ensure that 
all of the foregoing actions have been 
completed to the extent possible.  The RO 
should then readjudicate the claim of 
entitlement to an increased evaluation 
for his service-connected status post 
fracture of the right arm, with 
consideration given to all of the 
evidence of record, including any 
evidence submitted by the veteran and/or 
his representative and any additional 
evidence obtained by the RO pursuant to 
this remand.  The RO should also 
readjudicate the veteran's claims of 
entitlement to service connection for a 
mid-back condition and arthritis of the 
right shoulder and upper back, claimed as 
secondary to his service-connected status 
post fracture of the right arm, with 
consideration given to all of the 
evidence of record, including any 
evidence submitted by the veteran and/or 
his representative and any additional 
evidence obtained by the RO pursuant to 
this remand..  If any of the benefits 
sought on appeal remain denied, the RO 
should then issue a Supplemental 
Statement of the Case regarding these 
issues, which should set forth the 
complete law and regulations pertinent to 
these issues.  In particular, the RO 
should set forth C.F.R. § 3.310(a) 
(1998).  Thereafter, the case should be 
returned to the Board, if in order.

The veteran need take no action unless otherwise notified.  
The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992); Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals







